 In the Matter of E. BROOKE MATLACK, INC., TRADING AS TRANS-OIL,.INC.,andTRUCK DRIVERS LOCAL 355,INTERNATIONAL BROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OFAMERICA, AFLCase No. 5-CA-86.Decided September 28,19419DECISIONANDORDEROn May 16,1949, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint,and recommending that the complaint be dismissedin its entirety,as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel[Members Houston, Rey-nolds, and Murdock].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner to the extent that they are consistent with thisDecision and Order.1.We do not agree with the finding of the Trial Examiner thatRespondent has not violated Section 8 (a) (1) of the Act. The ques-tioning andcensuring of Sentmanby Rusk, terminal manager ofRespondent, is not, we believe, the only activity violative of the Actengaged in by Respondent, and cannot be dismissed as an isolated inci-dent insufficient to justify a cease and desist order.The Sentman incident occured shortly after a meeting in January,.1948, called by Rusk and attended by most of the drivers. The Trial86 N. L.R. B., No. 29.136 TRANS-OIL, INC.137Examiner, crediting the testimony of Rust and Sentman, found thatat this meeting Rusk merely expressed his concern over the inter-union friction among the drivers and impartially appealed to bothTeamster and TOE groups for "mutual tolerance and understanding,"and that in the context, Rusk's request for comment from three knownTeamster members was not violative of the Act.We disagree. Credit-ing, as the Trial Examiner did, Rusk's own version of his remarks atthis meeting,we think that it is apparent that he was appealing toall the drivers to support, or at least not oppose, the TOE. The speechconsisted of an account of the TOE's past difficulties and the injuriesit had received from the Teamsters. In its entirety, it clearly showedRusk's sympathy for the position of the independent union and, byinference, placed the responsibility for future good behavior on theTeamsters.Rusk was privileged to appeal to the drivers for supportof the union he preferred,but not to require three individuals,adher-ents of the Teamsters,to "comment"in the face of that appeal. Inthe context,this request for "comment"called for a statement ofposition and intentions on the part of three known adherents of theTeamsters, blamed inferentially in the speech for the friction amongthe parties,concerningthe manner and extentto which they mightchoose to be active on behalf of their union.This conduct, whichwas tantamountto interrogation concerning employees' union affilia-tion and activity is proscribed by the Act for it is both coercive intendency and a form of interference with employees' freedom to engagein self-organization?Accordingly, we find that Respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.2.We agree with the Trial Examiner that the discharges of Lee,Bramble, Farrish, Meeks, and Myers were not shown to be motivatedby an intent to discourage membership in the Teamsters within themeaning of Section 8 (a) (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. Brooke Mat-lack, Inc., trading as Trans-Oil,Inc.,Baltimore,Maryland,and itsofficers, agents,successors,and assigns, shall :ISeeMatter of Standard-Coosa-Thatcher Company,85 N. L.R. B. 1358. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogation of its employees concerning their membershipin and activities on behalf of Truck Drivers Local 355, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, or in any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Truck Drivers Local 355, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of theAct as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at its terminal in Baltimore, Maryland, copies of the noticeattached hereto, marked "Appendix A." 2 Copies of said notice tobe furnished by the Regional Director for the Fifth Region, shall, afterbeing signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced or covered by other material;(b)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of receipt of this Order what stepsthe Respondent has taken to comply therewith.AND IT Is FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent discriminated with regard to the hire and tenureof employment of Francis D. Farrish, Charles W. Meeks, Richard H.Bramble, Allen E. Myers, and Norris B. Lee, be and it hereby is,dismissed.MEMBERMURDOCK,dissenting :Under all the circumstances, I agree with the Trial Examiner'sdismissal of the entire complaint and therefore dissent from my col-2 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER,"the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." TRANS-OIL, INC.139,leagues' action in finding a violation of Section 8 (1) and issuing a.cease and desist order.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations,Board, and in order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies, or in any other manner in-terfere with, restrain, or coerce our employees in the exercise of-their right to self-organization, to form labor organizations, tojoinorassistTRUCK DRIVERS LOCAL 355, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS Or,AMERICA, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any-or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor-organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hire or-tenure of employment or any term or condition of employment againstany employee because he has engaged in concerted activities for the.purpose of collective bargaining or other mutual aid or protection.E. BROOKE MATLACK,INC., T/A TRANS-OIL, INC.,Employer.By ---------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for60 daysfrom the date hereof,.and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Charles B. Slaughter,for the General Counsel.Souser and Schumacker, by Mr. Robert H. Kleeb,of Philadelphia,Pa., for the-Respondent.Mr. Jacob J. EdelmanandMr. Jerome Wohlmvuth,of Baltimore,Md., forLocal 355. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge filed on April 29, 1948, by Truck Drivers Local 355, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,A. F. L.,1 the General Counsel of the National Labor Relations Board,` by theRegionalDirector for the FifthRegion(Baltimore, Maryland),issued a com-plaint datedDecember21, 1948, againstE. Brooke Matlack, Inc.,trading asTrans-Oil, Inc., herein called theRespondent,alleging that the Respondent hadengaged in and was engaging in unfairlabor practicesaffecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of theLaborManagement RelationsAct of 1947,3herein calledthe Act.A copy ofthe charge was duly served upon the Respondent on. May 8, 1948. Copies of thecomplaint, the charge, a notice of hearing, and notices of postponement of hear-ing were also duly served on the Respondent and Local 355.With respect to the unfair labor practices, the complaint as amended at thehearing,alleges in substance:(1) that, on andsinceapproximately January1, 1948, the Respondent, in violation of Section 8 (a) (1) of the Act, has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, by (a) urging, persuading, and warning itsemployees by threats of reprisal or force or promise of benefit, to refrain fromassisting,becoming or remainingmembers ofLocal 355 or engaging or continu-ing to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection; (b) questioning its employees concerningtheir membership in, and activities on behalf of, Local 355; (c) threatening itsemployees with loss of employment should they renounce Trans-Oil Local UnionNo. 1, a labor organization known as Trans-Oil Employees' Association, hereincalled the TOE, and join or otherwise assist Local 355 in its efforts to organizethe Respondent's employees; (d) keeping under surveillance the organizationalactivities of its employees and of Local 355; and (e) attempting to blacklist itsformer employees because of their membership in and activities on behalf ofLocal 355; and (2) that, in violation of Section 8 (a) (1) and (3) of the Act,the Respondent discharged employees Francis D. Farrish, Charles W. Meeks,Richard Henry Bramble, Allen E. Myers, and Norris B. Lee on or about April28, 1948, and has since failed or refused to reinstate these employees to theirformer or substantially equivalentpositionsbecause they joined or assistedLocal 355 or engaged in concerted activities with other employees of the Re-spondent for thepurposesof collective bargaining or other mutual aid orprotection and because they refused to join, assist orremain members ofthe TOE.In its answer as amended at the hearing, the Respondent admitted certainallegations of the complaint but denied the commission of any unfair laborpractices.The Respondent in its answer as amended furthermore admittedthat it discharged the employees named in the complaint on April 28, 1948,but asserted that each of these employees was discharged for cause.Pursuant to notice, a hearing was held in Baltimore, Maryland, from January25 to February 4, 1949, inclusive, before the undersignedTrial Examiner, dulydesignated by the Chief Trial Examiner. The General Counsel, theRespondent,1 Truck Drivers Local 355 is hereinafter called Local 355 and the International Brother-hood, withwhichit is affiliated,is called the Teamsters.3The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel,and the National Labor Relations Board, as the Board.161 Stat. 136. TRANS-OIL, INC.141and Local 355, participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the beginning of the hearing, the undersignedgranted unopposed motions to amend the complaint and the answer. At theconclusion of the General Counsel's case-in-chief, the Respondent moved todismiss each and every allegation of the complaint concerning unfair laborpractices on the ground that there was no evidence to support these allegations..The undersigned thereupon granted the motion to strike the allegations of the.complaint to the effect that the Respondent had kept under surveillance theorganizational activities of its employees and of Local 355, but denied the motionto strike the other allegations of the complaint concerning the unfair laborpractices.At the conclusion of the hearing, the Respondent renewed its mo-tions to strike these remaining allegations of the complaint: The undersigned,.however, reserved decision upon the motion, which is now disposed of inaccordance with the considerations, findings, and conclusions hereinafter setforth.Before the hearing concluded, the General Counsel, and counsel for theRespondent submitted oral argument to the undersigned.'Although advisedof the right to file briefs, none of the parties has done so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, E. Brooke Matlack, Inc., trading as Trans-Oil,Inc., isPennsylvania corporation engaged in the transportation of petroleum and chem-ical products.For the purpose of its operations, which are subject to regulationby the Interstate Commerce Commission, the Respondent has truck and trailerterminals in Baltimore,Maryhmd ; Ithan, Pennsylvania ;Wood Ridge, NewJersey ; Coraopolis, Pennsylvania ; and Richmond, Virginia.During the 6 months.preceding the hearing, the Respondent, in the conduct of its business at theBaltimore Terminal, has operated approximately 41 tank trailers, 20 tractors, 14leased tractors, and 2 leased complete units over 200,000 miles in the States ofPennsylvania, New Jersey, Delaware, Maryland, and the District of Columbia.During the same period, from its Baltimore Terminal, it transported petroleum,and chemical products amounting to approximately eight million gallons per'month.The complaint alleges, the answer admits and the undersigned finds, that theRespondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDTruck Drivers Local 355, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, A. F. L., and also trans-Oil Local Union.No. 1, sometimes known as Trans-Oil Employees Association, are labor organiza-tions within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Preliminary generalstatementof fact andissuesThe Respondent's Baltimore drivers have been represented by TOE undertwo successive, annual contracts with the Respondent, the first being executed'Counsel for Local 355 was not present at the conclusion of the hearing, havingpreviously excused himself with the request that the hearing proceedi n his absence. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD-onMay 21, 1946, and the second in September 1947, after 4 months of bargaining.During the period covered by these contracts, Local 355 of the Teamsters made-two attempts to organize these drivers.In the first attempt, made in the latter part of 1946, Local 355 urged the TOEto affiliate with the Teamsters, but TOE refused. At about the same time,members of the Teamsters employed by the American Oil Company, one of theRespondent's customers, refused to load the Respondent's trucks, and the Re-spondent was informed by the Oil Company that the Teamsters, then negotiatinga new contract with the Oil Company, were boycotting the Respondent because ofits contract with TOE. Shortly thereafter, the president of TOE complainedto C. M. Rusk, the manager of the Respondent's Baltimore Terminal, that pleasurecars were following the Respondent's trucks and shining lights into the rear-viewmirrors of the trucks to make them crack up, and that the Respondent's driversthought that these "chasers" were members of Local 355.The second attempt of Local 355 to organize the Respondent's Baltimore drivers,which will later be discussed in detail, began at the request of a number of theRespondent's drivers in February 1948 and resulted in the filing of a petition-for certification with the Board on April 20, 1948.The petition was withdrawnby Local 355, however, on April 26, 1948.Although the Respondent has continued to recognize TOE as the bargainingrepresentative of its drivers, it has at the same time hired a number of driverswho were members of the Teamsters-a fact which was evident to the Respondentfrom the listing of job-applicants on their applications of previous employmentby motor carriers which were known by the Respondent to have closed-shopcontracts with the Teamsters.As a result, in January 1948, President Furrowof TOE complained to Manager Rusk about the hiring of members of the Team-sters during the winter season.Furrow also told Rusk that the older driverswere complaining about drinking and speeding on the part of the newmen, andthat there were rumors that the older employees were trying to dislodge the new-drivers.TOE had earlier become concerned, too, about the number of drivers who-were being discharged by the Respondent, and succeeded in securing a clausein its September 1947 contract with the Respondent to the effect that no driverwho was a member of TOE should be discharged except upon hearing by the-Respondent and the officers of TOE who constituted its Council6 According-to the credible testimony of William McKinney, the Respondent'sgeneral man-ager, excessive drinking,accidents,absences,and lateness among the drivershad been affecting the Respondent's business when Rusk was made manager ofthe Respondent's Baltimore Terminal on August 5, 1946.Between August1946 and September 1947, Rusk discharged 16 drivers : 6 6 for accidents ; ' 5 formissing loads; 3 as "undependable"; 1 for carrying a rider; and 1 in the course,of a reduction in staff.Between the execution of the Respondent's second con-tract with TOE in September 1947 and April 28, 1948,Ruskdischarged 7 moredrivers after granting a hearing to those of them who were members of TOE :1 for an accident resulting from drinking; 1 for drinking on the highway; 1 for"There is no allegation in the complaint that, by thus limiting the right of hearing tomembers of TOE, the Respondent improperly favored, and thus encouraged membershipin TOE.6 Included in this number were three drivers of trucks hired by the Respondent. Such-drivers known as leased operator drivers, although employed by the owners of the trucks,were subject to the control of the Respondent and were covered by the Respondent's con-tracts with TOE.4 Three of these men had accidents involving fast driving. TRANS-OIL, INC.143being drunk and using obscene language on the premises of the Respondent; 2for racing; 1 for drinking, undependability, and causing friction among thedrivers ; and 1 for accidents and missing work. In addition to the drivers whomRusk discharged between August 1946 and April 28, 1948, there were cases ofother men whose absenteeism or other irregular conduct, led merely to suspen-sions, warnings, or the consideration of discipline.On April 28, 1948, Manager Rusk discharged five more drivers : Francis D. Far-rish, Charles W. Meeks, Richard Henry Bramble, Allen E. Myers, and Norris B.Lee.The reasons given by Rusk to these men for their discharges consisted,in each case, of one or more of the following: (1) drunkenness on the Respond-ent's premises; (2) assaults upon the Respondent's dispatcher and manager; (3)the use of obscene language in the Respondent's office; (4) accidents; (5) fail-ures to report for work; (6) continued lateness; and (7) an unreported "spill"of kerosene by Parrish on a customer's concrete runway 8Of the five men thus discharged on April 28, 1948, Rusk had hired Myersand Lee in August 1946, and the other three drivers between the end of November1947, and the beginning of January 1948.At the times of their hire, all fivewere members of various locals of the Teamsters.During their employment by-the Respondent, however, all of them except Meeks joined TOE.Myers, in fact,served as the secretary-treasurer of TOE for the last 6 months of 1947 andLee, as its shop steward and then as its assistant shop steward until April,20, 1948, when he was ousted.The General Counsel contends, and the Respondent denies, that the dis-charges of the five drivers on April 28, 1948, were motivated by their participa-tion in the Teamsters' 1948 organizational campaign, and that the Respondentby other conduct hereinafter discussed, further interfered with, restrained,and coerced its Baltimore drivers in their efforts to substitute Local 355 for theTOE as their collective bargaining representative.B. Alleged interference before the Teamsters' 1948 campaign1.On the hire of driversDriver Norris Lee testified that when he was hired on August 27, 1946, Man-ager Rusk asked him whether he belonged to the Teamsters and, upon Lee'saffirmative answer, told him to "get a withdrawal card."Drivers Farrish andOllie Sentman testified that, upon their hire by Rusk on January 2 and January15, 1948, respectively, Rusk informed each of them that he was required to jointhe TOE within 30 days. Rusk, in his testimony, denied having made any ofthese remarks upon the hiring of these men or of any other men. The under-s!ued credits the denials of Rusk.2.The drivers' meeting in January 1948At a meeting of the drivers called by Rusk in the middle of January 1948,Rusk spoke to them about the strained relations between the older drivers andthe newer drivers who were members of the Teamsters.Driver Sentman testi-fied that Rusk stated that the purpose of the meeting was to better relationsbetween the old and the new men ; that members of TOE were worried aboutthe hire of "so many" members of the Teamsters ; that he had gotten rid of abad bunch of employees and had a good bunch which he wanted to keep; and8Such spills cause the concrete to .crack. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDthen that he asked drivers Ryan, Parrish, and himself for their views.Accord-ing to Sentman, neither Ryan nor Parrish said much but Sentman said that he-needed a job when he came, that he had no intention of creating any troublebetween the men and the management, and that he would join TOE if he didnot have to give up his Teamster membership.If the testimony of four other drivers concerning this meeting should be ac-cepted,Rusk in substance also asked the drivers, who were members of theTeamsters not to "disrupt" the TOE nor to organize for the Teamsters.Thus,driver Parrish testified that Rusk, after referring to the American Oil Com-pany boycott of the preceding year, said that he had had trouble with the Team-sters before and would not permit it to disrupt "the organization he had builtup."Driver Meeks, too, testified that Rusk said there was a slight misunder-standing and that the older employees wanted to know whether the new menwanted to break up TOE. Finally, drivers Lee and Richard Bramble testifiedthat Rusk asked the new men whether it was their intention to work with theother men or to organize.However, Rusk's complete version of the meeting, which is consistent withSentman's testimony, would indicate that the testimony of drivers Parrish,Meeks, Lee, and Bramble is founded upon an unreasonable misinterpretation ofRusk's remarks at the meeting.Rusk testified that he explained to the menthat he had been receiving complaints from the TOE group because of the Re-spondent's hiring Teamster members during the winter season ; that there wererumors of bad conduct, drinking, and high speed on the part of the new men ; that"the older men were `raising the roof' trying to dislodge the new men who, accord-ing to their stories, were not abiding by the company rules and regulations" ;that Rusk "felt it was not so much that the [new] men were not abiding by therules and regulations of the company on the whole, as it was frictional feelingsbetween the TOE Union and the A. F. of L."; that TOE was only slightly morethan a year old; that the Respondent had weeded out about half of them fordisregard of company regulations; that there had been a troublesome boycottat the American Oil Company which the drivers had thought was caused by theTeamsters; that the older drivers believed that the Teamsters was also respon-sible for "chasing," about which complaints had been made to the police; thatmembership in the TOE was not compulsory; and that, "We want no friction andwe want cooperation and want to work together. Do what you want on theoutside.What you do on the outside matters not to us, but we are concernedwith the safe operation and cooperation among you men to accomplish this."According to Rusk, he then asked Sentman, Farrish, and perhaps Ryan (whomhe knew from their previous employment to be members of the Teamsters) tocomment on the situation and that they said in substance that they came to workfor the Respondent not to cause friction but to work and earn their wages.Fur-thermore, according to Rusk, several of the drivers said that they wanted tokeep their Teamster memberships so that they might use them in the event ofa summer lay-off, whereupon Rusk said he understood that that was agreeable,and Furrow confirmed his statement.The undersigned credits the testimony of Rusk concerning this meeting. Inaddressing the men, Rusk quite properly expressed his concern about the effectwhich the apparent bad feelings between the old men and the newly hired mem-bers of the Teamsters was having upon the Respondent's business operations.He made it clear that lie had no intention of interfering with the drivers' mem-berships in either of the two labor organizations nor with their activities "on TRANS-OIL, INC.145the outside,"where it would not affect the "safe operationand cooperation" towhich the Respondent was entitled.He assuredthe drivers who were Teamstermembers that membershipin TOE was not compulsory, that he did not take.seriously,and therefore would take no action upon, the complaints of miscon-duct which were being made against them by the TOE group, since he attributedthese complaints to "the frictional feelings" of the TOE members towards the`Teamster members.Then, Rusk softened his rebuff of the TOE members' appar-^ent effortsto oust the Teamsters from their jobs with the Respondent by refer-ring to the bases of the TOE members'uneasiness,including the substantialnumber of discharges they hadsuffered intheir ranks, and the Teamsters' boy-cott and "chasing."Thus, the whole tone and content of Rusk's speech wasreassuringto the drivers who were members of the Teamsters and, at the sametime, constituted a plea both to them and to the members of the TOE group formutual tolerance and understanding, so that in spite of their differences, theymight work together on their jobs without friction, as the Respondent as their-employer had a right to expect. In this posture, Rusk's request for commentsby the'Teamster members was certainly not a request, as the General Counselcontends, that they should abandon the Teamsters and join the TOE, much lessa threat of reprisal if they should not do so.The undersigned accordingly finds, that by Rusk's remarks to the drivers atthe meeting in January 1943, the Respondent did not interfere with, restrain or-coerce its employees in the exercise of the rights guaranteed in Section 7 of theAct.3. Incidents involving driver SentmanDriver Ollie Sentman testified that, in a meeting of the TOE on Sunday,January 30, 1943, he said that the TOE "stunk" and that he would not become amember nor "put anything in it"; and that on the following day, Manager Ruskasked him, "What's the idea of creating a disturbance at a union meeting?"Sentman further testified that on the next day lie was told by Dispatcher Scottnot to work until he had seen Rusk but that, although he waited around theterminal until 6: 30 p. in., Rusk did not appear.Sentman thereupon quit his jobwithout thereafter speaking to Rusk.Rusk testified that President Furrow of the TOE complained to him that Sent-man was drunk at the meeting and had upset the men by saying that the TOE, theCompany, and their contract were no good. According to Rusk, he thereforesent for Sentman, and "chided" him for his actions, which he told Sentman didnot fit in with his statement in the January drivers' meeting, whereupon, Sent-man admitted that he had been drinking and said he "was sorry it happened."Rusk further testified that he asked Scott to have Sentman see him the nextmorning because Sentman had asked Scott whether he might work part timefor another carrier while continuing to work for the Respondent-an arrange-ment which Rusk considered impracticable in view of the Interstate CommerceCommission's regulations and the complications it would cause in the drivers'logs required by the Commission. According to Rusk, Furrow later told him thatSentman could not see him that afternoon and Rusk therefore did not comeback to the office from a business trip to Washington, to keep his appointment.Crediting the testimony of Rusk, the undersigned is satisfied with his ex-planation of his making, and then not keeping, this appointment.However, inadmittedly "chiding" Sentman on the preceding day for his derogatory state-ments at the TOE meeting about the Respondent as well as the TOE, Rusk actedimproperly in thus inquiring about, and censuring, his employee's conduct in 146DECISIONSOF NATIONALLABOR RELATIONS BOARDaunionmeeting.'But, as will be seen, this was the only instance in which:the undersigned can find upon the evidence that the Respondent in any way-interfered with any of its employees in their concerted activities.The under-signed does not regard this isolated incident, in and by itself, as being of sufficient.importance and effect to justify a cease and desist order against the Respondent,and therefore does not recommend a finding of unfair labor practice based onit.10C. The discharges1.The Teamsters' 1948 organizational campaignIn February 1948, a number of the Respondent's Baltimore drivers telephonedrequests to Edwin Mosmiller, business agent of Local 355 of the Teamsters, to.organize the drivers because they were dissatisfied with TOE and wanted to af-filiatewith Local 355.According to Mosmiller's testimony, however, it wasnot until April 11, 1948, that he held a meeting with drivers Allen Myers, RichardBramble, Charles Meeks, and Norris Lee at a restaurant called the White CoffeePot.Mosmiller first testified that, as a result of this meeting, a petition settingforth the drivers' dissatisfaction with TOE and their desire to be representedby the Teamsters, was drawn up the following day and that, on or about April14, 1948, it was turned over to the drivers with whom Mosmiller had met onApril 11, so that they could secure thesignaturesof their fellow drivers.DriverLee, however, testified that he had received two identical forms of such petitionfrom Mosmiller : the first after a meeting with Mosmiller and the other threedrivers at the White Coffee Pot inFebruaryand- the second on or about April 14.According to Lee, he secured only a few signatures on the first petition whichhe then tore up and threw away without again showing it to Mosmiller, buthe secured 13 or 14 signatures on the second petition at an organizational meet-ing held on Sunday, April 18.Mosmiller, upon then being recalled to the wit-ness stand, stated that he remembered having given the first of these petitionsto Lee in February, but that Lee had returned it to him and that he had lost it.Testifying still later during the hearing, Richard Bramble said that he signed 2of these petitions and that, along with Myers, Lee and "all of us," he had be-come interested in the Teamsters in the middle of March. In attempting to fixthe time when he signed the first of these petitions, he testified first that it wasthe beginning of March, and then that it was "the last of February or the be-ginning of March."According to his testimony, Lee secured all 17 signatures which were sub-scribed to what he says was the second petition. Lee further testified that thefirst 10 of these signatures were affixed at the first organizational meeting heldby Local 355 on Sunday, April 18, and that the remaining signatures were se-cured within the next few days. Lee also testified that beginning in February,he also secured a number of applications for membership in Local 355 from hisfellow drivers, but he was not specific as to who they were, nor were his appli-cations produced at the hearing.The testimony of Myers, Meeks, Bramble, and Lee furnish even less reliable anindication as to when the group actually began soliciting memberships for theTeamsters.Although Myers testified that he solicited memberships both beforeand after the organizational meeting of April 18, he further stated in his testi-0 SeeMatter of Atlantic Towing Company, 75 N.L.R. B. 1169.10 SeeMatter of Sunray Oil Corporation,82 N. L.R. B. 942. TRANS-OIL, INC.147mony that "we started approaching different. drivers" after 10 or 11 men signedthe petition, which, according to Lee's testimony, occurred at the meeting onApril 18.Furthermore, the only 2 men who Myers testified were "signed up" byhim, were men who, according to Lee's testimony, signed the petition after April18.Meeks testified that "the only one I ever asked" to "sign up," was NightDispatcher Heaton as "more or less a joking matter," on April. 16.RichardBramble's testimony that he "talked to a bunch of drivers" concerning theirjoining the Teamsters "in about the middle of March" seems questionable at leastas to the time element, in view of his vagueness as to when he signed the firstpetition.And finally Parrish, although he first testified that he spoke to a num-ber of drivers "to get the campaign under way" in February, later testified thathe spoke to the same men he had previously named, on April 15 or 16, and beforehe signed his own application.Upon consideration of this confusing testimony, the undersigned credits theinitial testimony of Mosmiller,.and finds that there was only one petition circu-lated for signature among the Respondent's drivers, that it was not preparedand furnished to the drivers until on or about April 14, and that the evidencejustifies at most a conclusion that there was open solicitation of membershipsfor the Teamsters, and signatures to the petition, on and after Sunday, April 18,1948.On the following day, Monday, April 19, 1948, the Teamsters mailed to theRespondent a letter requesting recognition as the bargaining representative ofhe Respondent's drivers and also filed a petition for certification with theBoard's Regional Director in Baltimore.2. Incidents of April 15 and 16Shortly before their discharges on April 28, drivers Meeks, Myers, and Lee metafter each of them had completed a full day's work, and spent the eveningtogether, eating and drinking beer.At approximately midnight, they drove tothe Respondent's terminal, from which each of them was to drive his truck on aregularly scheduled trip at about 4 o'clock that morning.Leaving Lee in thecar, Meeks and Myers entered the garage.Myers asked Night Dispatcher Heaton,who was secretary of TOE, to get someone else to take his trip that morning since(as both he and Meeks testified) he had hurt his head that evening in a fall in arestaurant when Meeks playfully pulled his chair from under him.Myers thendrove Lee home and neither of them worked that morning.Meeks, instead oftaking the long trolley ride necessary for him to reach his home, slept for a fewhours in the cab of his truck, after informing Heaton that he intended to do so,and then drove his truck out on his scheduled trip without first telling NightDispatcher Heaton that he was leaving the terminal."This much of what happened, is undisputed.However, the testimony of Meeksand Myers is in conflict with that of Heaton and Rusk, as to important, additionaldetails'In the first place, Meeks and Myers testified that the incidents in ques-tion occurred only 4 or 5 days before their discharge on April 28, and certainlyafter Local 355 had held its organizational meeting on April 18.But the under-signed credits the definite testimony of Heaton and Rusk, corroborated by the11 It was the practice of the Respondent to rotate its regular drivers for monthly periodsas night dispatcher,and Heaton,a regular driver, was serving his tour as night dispatcherat the time.Myers had served as night dispatcher during February.12Lee gave no testimony as to these events. 148DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent's records," that Meeks slept in his truck on the morning of April 16,1948.The undersigned so finds.Both Meeks and Myers further testified that they had drunk only a few beers onthe night in question ; that they were not intoxicated when they reported to NightDispatcher Heaton shortly after midnight ; and that they could easily have driventheir trucks.Meeks also testified that after he told Heaton he would sleep in histruck, he told the same thing to Rusk whom he saw in the garage at the time ; thathe left the terminal with his truck at 4: 15 a. in. and thus within the 15-minuteleeway generally permitted the Respondent's drivers; that he had first punchedhis time card; and that he (lid not notify Heaton because it was not customary.Heaton, however, testified that when Meeks and Myers came into the garageafter midnight, they had apparently been drinking and were in no condition todrive ; that they both admitted having been drinking and having had no sleep ; thatMyers reported that he would be unable to drive because of his head injury andthat Lee, too, was sick and would not report; but that, between 7 and 8 a. in.,Lee telephoned that he would not take his scheduled trip because he was takinghis son to the hospital : that Meeks had said he was going out to sleep in his trucksince he had not slept all night ; that, between 5 and 7 a. in., Heaton saw Meekssleeping in his truck in the garage ; that at about 6 a. m. he made his regular, earlymorning telephone call to Rusk at his home; that he told Rusk what had hap-pened ; and that Rusk told him not to let Meeks take his truck out unless Meekswas in condition to drive. In his testimony, Rusk corroborated Heaton's versionof their telephone conversation.Finally, Meeks' time card and the disk from his truck's tachograph, which auto-matically recorded the time, speed, and distance of the truck's movement andwhich also bore notations in Meeks' handwriting, squarely contradict Meeks' testi-mony that he left the garage that morning at 4: 15 a. m. after first punching histime card and that he was in fit condition to drive. The time card was punchedat 6: 30 a. m. The tachograph shows, too, that the truck left the garage at 6: 30a.m. and Meek's notation in explanation of a stop at about 8: 30 a. in. is to theeffect that he was "sick."The undersigned accepts the information supplied by the records of the Re-spondent, credits the testimony of Heaton and Rusk, and specifically finds that,as a result of their drinking together and getting no sleep on the night of April 15,Myers and Lee failed to work the following morning and Meeks, after sleeping afew hours in his truck, left the terminal 2'/ hours late, without reporting to thenight dispatcher, and in unfit condition to drive ; and that, these facts comingto the knowledge of Night Dispatcher Heaton, Heaton reported them to Rusk onthe morning of April 16, 1948.3.The discharge decisionRusk credibly testified that for some time preceding April 16, he and DispatcherScott were concerned by reports that driver W. E. Brown was bickering with, andannoying, his fellow drivers ; that driver Wallace had left whiskey-bottle labels inhis truck; and that, according to his truck's tachograph, Wallace was alsoresuming his speeding which he had temporarily stopped after a previous warning.Rusk further testified, although the Respondent's records do not substantiate13 It is undisputed that Meeks, Myers, and Lee had worked in the afternoon before theyspent the evening together and that, of the three men, only .Meeks worked on the followingday.The Respondent's records show that this was true only on April 15 and 16, and on nosubsequent, consecutive working days. TRANS-OIL, INC.149this testimony," that for 2 or 3 weeks preceding April 16, there had been a recur-rence of tardiness and absences on the part of his drivers, similar to that whichhad occurred in February.According to Rusk, when he learned on April 16 of Meeks' sleeping in his truckand then leaving thegarage 21/2hours late that morning he determined to "set anexample to other employees,"by discharging not only Meeks and with himMyers and Lee whose drinkingwithMeeks was apparently responsible for theirnot reporting that morning,but also any other drivers whose conduct was dis-rupting the Respondent's operations.Rusk further testified that he requestedDispatcher Scott's recommendations as to which men should be discharged andthen limited his consideration to Meeks, Myers, and Lee and five other men namedby Scott, since he relied implicitly upon Scott as the direct supervisor of the driv-ers. lie then discussed with Scott the reasons for Scott's recommendations in thecase of each man and, so far as absences were concerned,looked only at therecord of the particular man for the preceding 2 or 3 weeks,without attemptingany "statistical analysis"or comparison with the records of other drivers.According to Rusk, in addition to Meeks, Myers, and Lee, Scott recommendedthe discharge of Farrish, Richard Bramble, W. E. Brown, Wallace, and one otherman, whose name Rusk testified that he could not remember, although headmitted that it might have been Vice-President Amberman of the TOE. Rusktestified that, after discussing the records of these men with Scott, he decidedduring the afternoon of April 16, to discharge not only Meeks, Myers, and Lee,but also Richard Bramble, whose repeated absences were mentioned and pointedout by Scott in the Respondent's daily work schedules, and Farrish, for reasonswhich will later be discussed.Rusk decided, however, not to discharge Wallace,Brown, or the unidentified driver. In the case of Wallace, according to Rusk,he told Scott that he should first call upon Safety Inspector Bolger from thePhiladelphia office to make an actual road check to confirm or disprove thecharges of Wallace's speeding and that Brown should be given a chance to mendhis ways.According to Rusk, he telephoned to General Manager McKinney on the nightof April 16, for approval of this action which was unusual in that he proposeddischarge of five men at one time.McKinney confirmed Rusk's testimony as tothis telephone call about the five discharges on April 16, and both men testifiedthat McKinney told Rusk to proceed with the discharges.But Rusk did not discharge the five men until April 28, nor did he in themeantime speak to any of them about the imminency of their discharges or thegrounds for them.As Rusk explained it, he did nothing on Saturday, April 17,which was a workday, because he assumed that the dischargees were TOEmembers entitled to a hearing, and it was not the custom to hold meetings withthe TOE on a Saturday. Then, on Monday morning, April 18, when Ruskappeared at the terminal, he found that President Furrow, Amberman, Decker,and Heaton who were members of the TOE's Council had not reported for workthat morning.Later in the clay, Furrow, telephoning from the office of TOE's34The Respondent'sdailywork schedules during the period January to March 1948,inclusive,show that in January,therewere 75 apparently unexcused absences, inFebruary 134; and in March 70. For January and March, therefore,the weekly averagewas about 16 and for February 33. For the 3-week period March 26 to April 16, duringwhich Rusk testified there was a sharp increase approximating the February high, therewere only 28 apparently unexcused absences or about 9 per week and, therefore, con-siderably less than not only the February average but also the January and Marchaverages.867351-50-vol. 86-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney, told Rusk that he and the other officers on TOE's Council had notreported for work because learning of Local 355's intention to file a petition forcertificationwith the ]Board they had made a trip to the Respondent's homeoffice in Philadelphia to find out whether the Respondent had made a "deal"with Local 355.On the following day, Tuesday, April 20, Rusk received the letter of Local 355demanding recognition as the representative of the drivers, and also a letter froma field examiner of the Board at Baltimore, notifying the Respondent of thefiling of the petition and requesting a conference with representatives of theRespondent and Local 355 on Monday, April 26.At McKinney's suggestion, Rusk accompanied McKinney in a visit to theRespondent's attorneys in Baltimore.Upon the attorney's advice, they decidedto postpone action on the discharges until after the conference with the I'loardfield examiner and the representatives of Local 355 on April 26.At the meeting on Monday, April 26, Local 355 withdrew its petition.Uponthe advice of the Respondent's attorneys, Rusk then decided to effect the dis-charges on April 27, but, because of an accident which required his presence inBethesda on that day, Rusk finally instructed Dispatcher Scott to tell the fivedischargees and TOE's Council to meet with him on Wednesday, April 28, at4p.m.Accordingly, during the afternoon or evening of April 27, Scott made nota-tions on the schedules of assignments for April 28, that instead of working,Meeks, Myers, Lee, Farrish, and Richard Bramble were to report to Rusk's officeat 4 p. m. on April 28 for a "Company-Union hearing."At the same time, Ruskinformed the Philadelphia office of the full time worked by the five men whowere to be discharged so that, as a result, on the following morning he receivedhome-office pay checks for each of the men covering all his work up to that time.Otherwise, the pay checks would normally have covered only their work throughthe preceding Friday, April 23.4.DispatcherScott's remarks to the driversBetween April 16 and April 28, when the five men were actually discharged,Dispatcher Scott, who himself held withdrawal card from the Teamsters butwas not a member of TOE, spoke on two occasions to the drivers about theTeamsters.According to the uncontradicted, credible testimony of Myers, Scott said tohim in these last 2 weeks "I hope you know what you are doing," and whenMyers asked whether he was referring to the "A. F. of L. business," Scott said,"Yes, . . . to be truthful, I wouldn't mind seeing the A. F. of L. in here.Mywork would be a damn sight easier. If a man didn't show up, I could callthe [Teamsters] Hall and get them to send me a driver, whereas if a mandoesn't show up [now] I am left without a driver nine times out of ten and theloads are missed."Meeks also testified without contradiction that, after the organizational meet-ing of Local 355 on April 18, Scott overheard Meeks and. other drivers talkingabout what the A. F. of L could do, and said to Meeks, "I think you boysare making a hell of a mistake to bring the A. F. of L. into this barn."5.The dischargesThe meeting between Rusk and the five dischargees was held in Rusk's officeshortly after 4 p. in. on April 28.Dispatcher Scott and the TOE Council con- TRANS-OIL, INC.151sisting ofFurrow, Amberman, Heaton, and Charles Bramble's were also present,although only Rusk and the dischargees testifiedin the present case.Rusk testified that, at the beginning of the meeting, he read the followingprepared statement to the men : "The action that this company is about to takewill serve notice on each of you individually, on this Union (pointing to the TOEgroup), on A. F. of L., CIO, or any other union with which we may in the futuredo business, that this Company will not be threatened nor intimidated nor willit stand idly by and allow its employees to be threatened or intimidated. or itsbusiness ruined."According to the testimony of the dischargees, they had adifferent impression of what Rusk said.Lee testified that Rusk said he did notwant any union to come in and try to organize while they had a contract withTOE.Myers testified that Rusk said he was not going to have the A. F. of L.or any other union coming in there and trying to break a union with which theCompany had signed a contract.Farrish testified that Rusk said he (lid not in-tend to permit disruption from union activity as long as he had a contract withTOE.Meeks testified that Rusk's statement was to the effect that he was not go-ing to have any trouble with the A. F. of L. or the CIO or any labor organizationwhile lie was under contract with TOE. Bramble. on the other hand, at firsttestified that Rusk asked Farrish whether the A. F. of L. was going "to get inthere," but later admitted, "I don't know what he [Rusk] said, to tell you thetruth."Finally, when counsel for the Respondent, in cross-examining Parrishand Myers, suggested to them that the substance of Rusk's opening statementwas actually in accord with Rusk's testimony as above set forth, Farrish agreedand Myers testified merely that he could not recall whether or nottbis was or wasnot the substance of Rusk's statement.The undersigned credits Rusk's testimonyas to his opening statement to the men at the meeting on April 28.After this opening statement, Rusk referred to his notes on their recordsand told the five men that he intended to discharge them upon the followinggrounds:(1)Meeks-for drinking on company property, sleeping "the drunk off"in his truck, and then leaving on his scheduled trip two and a half hourslate on April 16, as well as for an accident on February 5, 1948, and for"dropping" loads on April 19 and 23, 1948;(2)Myers-for continued tardiness; for 4 failures to work from April9 to April 24, 1948, including his going home sick on April 16, after a"drinking party"; and for a "poor accident record" which included2 similaraccidents ;(3)Lee-for twice threatening Manager Rusk; for assaulting DispatcherScott; for drinking on company property ; for obscene language in office,and for missing work on 4 different days beginning with April 16, 1948, whenhe claimed to have taken his child to the hospital, "but was known to havebeen drinking;",(4) , Farrish-for failing to report a "spill" of kerosene on January 15,1.948,and for failures to report for work on April 12. 15, and 22, 1948:and(5)Richard Bramble-for failure to report for work on April 17 and26. 1948.Before discharging the men, however, Rust offered to accept their resignationsand to give them references instead of discharging them.He also remindedthem that, under the Respondent's contract with TOE, they were entitled to11CharlesBramble isnot tobe confusedwith RichardBramble.one of the dischargees. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDrepresentation by TOE's Council,the members of which were present for thatpurpose.The men refused either to quit or to be represented by TOE, but insistedupon being representedby Local 355.Rusk thereupon discharged the five menand gave each his check for his complete wages.6.The substance of the grounds given for the dischargesFrom the testimony of Rusk and the five discharged men, some of which hasalready been discussed,it appears,and the undersigned finds, that the factualbases for the discharges as stated by Rusk to the men on April 28, were true.As the undersigned has already found, Meeks,Myers,and Lee had been drinkingand had no sleep on the night ofApril 15,as a result of which Myers and Leefailed to work the next morning andMeeksleft thegarage 21/2hours late and inquestionable condition for driving.Furthermore,Lee himself admitted in histestimony the essential truth of Rusk's testimony that Lee grabbed Rusk bythe coat in April or May 1947, while protesting Rusk'sgiving anunsatisfactoryreference to Lee's brother,and that Lee also threatened to strike DispatcherScott in January or February 1948,and used obscene language in the office,because Scott had called him a "fair weather driver."Nor is there any disputein the testimony that each of the men failed to work or"dropped loads" onthe datescharged byRusk, or that they had had the accidents referred to byRusk.Finally,the undersigned credits Rusk's testimony that Farrish failedto report,and then upon being asked by Rusk denied having had,a "spill" ofkerosene on a customer's runway on January 15,1948, so that,as a result Ruskfor several months refused to honor the customer's claim for damages and theRespondent lost his business shortly before Farrish'sdischarge.In his testi-mony,although he still denied having had a "spill" on the customer's runway,Farrish said lie spilled only a very small quantity of kerosene on the publicroad adjacent to the customer's runway but admitted that when he had beenquestioned by Rusk at the time, he had simply denied having had a spill andfailed to give Rusk his explanation of what had happened.It is to be noted that both in his statement to the men upon their dischargesand in his testimony to substantiate the grounds for the discharges,Rusk reliedupon absenteeism after April 16, the date upon which he testified hedecidedto discharge the men, and also to some extent upon misconduct or accidentswhich occurred 3 months or more before the discharges.Thus, it appears fromRusk's testimony that, at the time of the discharges,he charged Bramble andMeeks only for absences after April 16, and Farrish for an absence on April 22as well as for absences on April 12 and 15. And it also appears from Rusk'stestimony that Lee's last"assault"on Scott occurred in January or February1948, and that Myers' and Meeks' last accidents occurred in June 1947 andFebruary 1948, respectively.So far as the charges of excessive absenteeism against Farrish and Bramblewere concerned,Rusk explained in the case of Bramble that, on April 16, Scotthad pointed out to him on the work schedules for the past few weeks, the factthat Bramble had been repeatedly absent, but that when Rusk discharged themen on April 28, he referred them only to their most recent absences,some ofwhich had occurred after April 16. Summaries prepared from the Respondent'sdaily work schedules, which were received in evidence,show that between April1 and April 16, Farrish had five apparently unexcused absences,Bramble hadfour, and, of nine other drivers called to the attention of the Trial Examinerby the General Counsel for the purposes of comparison,three of them had twosuch absences each, three had one each,and the remaining three had no such TRANS-OIL, INC.153absences.Upon this state of the record, including the comparisons requestedby the General Counsel, the undersigned finds that Farrish and Bramble hadin fact been excessively absent in the few weeks prior to April 16.In the case of Meeks, Rusk flatly testified that he discharged him for drunk-enness on April 15 and 16. So far as Myers and Lee were concerned, Rusk'stestimony is clearly to the effect that their discharges were also based upontheir drinking and failure to get any sleep on the night of April 15, and theirresulting failure to work on the morning of April 16, and that, although theirearliermisconduct for which they were not disciplined at the time was anadditional and confirming factor, it was not decisive.Rusk and McKinney bothtestified that Myers' tardiness had been a problem to the Respondent all duringhis employment so that it became a joke among the drivers ; and that theyconsidered discharging Myers and Lee for absenteeism late in 1947, but Ruskfinally convinced McKinney that nothing should be done "during the busy winterseason."In the case of Lee, it appears from his testimony as well as fromthat of Rusk, that Lee, had a weakness for liquor. According to Rusk, thisweakness permitted other drivers to get Lee into trouble, and Rusk, becauseLee was a satisfactory driver when not drinking and had a family includinga blind, sickly child, had been patient with Lee and unwilling to discharge himeven when Lee assaulted him and threatened Scott.Thus, according to Rusk,in the cases of both Myers and Lee, as in the cases of some of the drivers whoseearlier discharges have been mentioned, a cumulatively bad record, althoughnot previously made the basis of any serious discipline, eventually confirmed hisdecision to discharge them for the trouble they got themselves into on April 15and 16.7.ConclusionsRusk testified, and the undersigned credits his testimony, that on April 16,he knew nothing of the 1948 campaign of Local 355 to organize the Respondent'sdrivers or the participation therein of the five men who were later dischargedon April 28.The undersigned, however, finds that on April 16, Rusk did knowthat these five men were members of the Teamsters,since, asRusk admitted,this fact was apparent from their previous employment by carriers with closed-shop contracts with the Teamsters.The undersigned also finds that, after April19, (when he learned of Local 355's organizational meeting on the previous day),Rusk learned what had then become common knowledge at the terminal, i. e.,that the five men had been active in the organizational campaign.There is some reason in the record for suspecting that Rusk's decision to dis-charge the five men was reached, not on April 16, as he testified, but after Mon-day, April 19, when, as has just been found, he knew not only of their Teamstermemberships, but also of their connection with the organizationalcampaign ofLocal 355.For execution of a final decision to discharge employees is ordinarilynot postponed for 12 days.Then, too, Rusk's references to absences after April16 when he discharged Farrish and Bramble on April 28, suggest on their facethat the decision to discharge these two men had not been made on April 16.Finally, Rusk testified that his decision to discharge Farrish and Bramble onApril 16 as well as Meeks, Meyers, and Lee, was prompted in part by a generalrecord'of absences during the preceding 3 weeks which was threatening to reachthe February high.But the Respondent's records indicate that, although in-dividually Farrish and Bramble had been excessively absent, absences on thepart of the staff as a whole were fewer than they were in the apparently normalmonths of January and March. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in the light ofRusk's explanations and the evidence as a whole, thesecritical observations give rise merely to doubts and to suspicions which are notsupported by the preponderance of the evidence.The undersigned accepts asreasonable, Rusk's explanations that postponement of the discharges was due tothe pendency of Local 355's petition for certification, and that his decisionon April 16 to discharge Farrish and Bramble for excessive absences was basedupon repeated absences pointed out to him by Scott on the records,summariesof which are in evidence, although he later referred the men merely to their mostrecent absences. Similarly, while Rusk was mistaken in his testimony as to agenerally high record of absences immediately before April 16, he was correctin his testimony that the individual absences of Farrish and Bramble for the sameperiod were excessive.Accordingly, although the matter is not free from doubt,the undersigned credits Rusk's testimony, and finds, that the decision to dischargethe five men was reached on April 16.Turning first to the specific cases of Meeks, Myers, and Lee, the undersignedfinds that they were discharged, not because of their Teamster membership andactivities, but because of their drinking and failure to get sleep on the night ofApril 15, which resulted in Myers' and Lee's not working the nextmorning, andin Meeks' leaving the terminal on his run 21/2 hours late and in questionable con-dition for driving.Theiroffenses onthis occasion were serious. In view of theRespondent's trouble with its drivers about drinking and general unreliabilityand the considerable number of previous discharges which were based upon thesegrounds, itis incrediblethat these three men would not have been discharged hadthey not been members of the Teamsters and active on its behalf. The under-signed, therefore concludes that, in discharging Meeks, Myers, and Lee, theRespondent did not discriminate against them in regard to their hire or tenureof employment in order to discourage membership in the Teamsters or in Local355, within the meaning of Section 8 (a) (3) of the Act.The cases of Farrish and Bramble present somewhat greater difficulty. Itwill be recalled that Rusk testified that Parrish and Bramble were two of theeight men whom he considered for discharge on the recommendations of Dis-patcher Scott.Seven of these men whom Scott thus selected were Teamstermembers and, at first glance, there might appear to be ground for suspicionthat Scott, although himself a Teamster member and not a member of TOE,recommended the seven because they were Teamster members, particularlysince Scott shortly thereafter expressed his doubt to Myers and Meeks as tothe wisdom of their support of the Teamsters. Furthermore, Scott was notcalled as a witness to explain the basis of his selection of men for discharge.Scott's remarks to Myers and :Meeks, however, did not in themselves indicateany antagonism for the Teamsters on his part or on the part of the Respondent.Indeed, in his statement to Myers, Scott said that he personally would like tosee the Teamsters come into the terminal.And, without more, an expressionby an employer of his opinion as to the wisdom of his employees' selection ofa bargaining agent is not an unfair labor practice.At best, such remarks areequivocal and only in appropriate context attain a sinister meaning.Thus, inthe present case devoid as it otherwise is of express threats or interference,restraint or coercion, any improper significance to Scott's remarks as a threat,itself constituting interference or indicating a discriminatory motive for theimpending discharges, could be found only if the grounds asserted by theRespondent for the discharges were unreasonable or untrue.The undersigned has already found that Meeks, Myers, and Lee were dis-charged for cause, and that, as charged by Rusk, Parrish and Bramble were .TRANS-OIL,INC.155excessively absent and b'arrish had also failed to report a "spill," which had justrecently resulted in the loss of a customer.Upon the basis of the absencesalone, Farrish's and Bramble's discharges were apparently no different fromthose of a considerable number of drivers who had been discharged for thisreason in the past.That Farrish and Bramble were among a group consistingof seven Teamster members and one TOE member, whom Rusk recommendedfor discharge, does not, in the present case, indicate an intent by Scott, andtherefore by the Respondent, to discriminate against Teamster members, sincethe reasons for his recommendations in the case of each man were substantialand true, without there being any proof in the record that drivers who werenot Teamster members had with impunity been given the same or similar reasonsfor their discharges.Upon this state of the record, there seems to have beennothing for Scott to have appeared to explain as a witness.Upon the foregoing considerations the undersigned concludes that Scott'sremarks to the drivers concerning the Teamsters did not constitute interferencewithin the meaning of Section 8 (a) (1) of the Act, and that in dischargingFarrish and Bramble, the Respondent did not discriminate against them inregard to their hire or tenure of employment in order to discourage membershipin the Teamsters or in Local 355 within the meaning of Section 8 (a) (3) ofthe Act.D. Thealleged "blacklisting"In May 1948, after being discharged by the Respondent, Meeks went to workas a driver for the Quinn Freight Lines, of which Louis Sullivan is manager.In about the first week of January 1949, Rusk telephoned Sullivan that he hada report from one of his leased operator drivers that Meeks had threatened torun the leased operator driver off the road and to wreck his truck,1°and,when Sullivan expressed doubt, saying that such a threat seemed childish,Rusk explained that its possible basis lay in "the friction which had arisedlast year between the union under contract with our Company and [Local] 355in Baltimore, which at that time had been trying to swing an election inthe shop." "In spite of Sullivan's denial, the undersigned credits Rusk's testimony thathe made it clear to Sullivan that he was reporting Meeks' alleged threat becauseof concern about the safety of the operations of the two carriers.The under-signed accordingly finds that Rusk did not attempt to "blacklist" Meeks becauseof his Teamster membership and activities, as the General Counsel contends.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section2 (6) and(7) of the Act.2.Truck Drivers Local 355,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers ofAmerica, A. F. L., andalso Trans-Oil Local16According to Sullivan, Rusk said he had a signed threat from Meeks.The under-signed, however, credits Rusk's testimony that what he actually had and spoke to Sullivanabout, was an affidavit from his leased operator driver as to the threat.The affidavit wasproduced and received in evidence.11 It will be recalled that the leased operator drivers, though employed by the owners oftheir trucks, were covered by the Respondent's contract with TOE. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion No. 1, sometimes known as Trans-Oil Employees Association, are labororganizations within the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices within the mean-ing of the Act.RECOMMENDATIONSUpon the basis of the foregoing finds of fact, conclusions of law, and theentire record in the case, the undersigned hereby recommends that the com-plaint herein be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any partymay, within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regulations,file with the Board, Washington 25, D. C., an original and six copies of astatement in writing setting forth such exceptions to the Intermediate Reportand Recommended Order or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report and Recommended Order. Immediately upon the filingof such statement of exceptions and/or briefs, the party filing the same shallserve a copy thereof upon each of the other parties. Statements of exceptionsand briefs shall designate by precise citation the portions of the record reliedupon and shall be legibly printed or mimeographed, and if mimeographed shallbe double spaced.Proof of service on the other parties of all papers filed withthe Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203.46 should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and becomeits findings, con-clusions, and order, and all objections thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 16th day of May 1949.WILLIAM F.SCHARNIKCW,TrialExaminer.